
	
		I
		111th CONGRESS
		1st Session
		H. R. 107
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Flake (for
			 himself, Ms. Foxx, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Education and Labor,
			 the Budget,
			 Energy and Commerce, and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To reform Social Security retirement and Medicare by
		  establishing a Personal Social Security Savings Program to create a safer,
		  healthier, more secure, and more prosperous retirement for all Americans and to
		  reduce the burden on young Americans.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Securing Medicare and Retirement for Tomorrow Act of
			 2009 or as the SMART Act of 2009.
			(b)Table of
			 ContentsThe table of contents is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Establishment of Personal Social Security Savings
				Program.
						Part A—Insurance benefits
						Part B—Personal social security savings program
						Sec. 251. Definitions.
						Sec. 252. Establishment and maintenance of personal social
				  security accounts.
						Sec. 253. Designation of qualified social security mutual
				  funds.
						Sec. 254. Distribution of social security retirement
				  benefits.
						Sec. 255. Enforcement of contribution requirements.
						Sec. 256. Personal Accounts Management and Review
				  Board.
					Sec. 3. Medicare program revision.
					Sec. 4. Employment taxes, tax on self-employment
				income.
					Sec. 5. Tax treatment of distributions.
					Sec. 6. Federal budget reforms.
					Sec. 7. Change in Consumer Price Index used for cost-of-living
				increases.
				
			2.Establishment of
			 Personal Social Security Savings Program
			(a)In
			 GeneralTitle II of the Social Security Act (42 U.S.C. 401 et
			 seq.) is amended—
				(1)by inserting
			 before section 201 (42 U.S.C. 401) the following:
					
						AInsurance
				benefits
						;
					and(2)by adding at the end the following new
			 part:
					
						BPersonal social
				security savings program
							251.DefinitionsFor purposes of this part—
								(1)Participating
				individualThe term participating individual means
				any individual—
									(A)(i)who has received wages
				on which there is imposed a tax under section 3101(a) of the Internal Revenue
				Code of 1986, or
										(ii)who has derived self-employment
				income on which there is imposed a tax under section 1401(a) of such Code,
				and
										(B)who has not
				attained retirement age as of January 1 of the calendar year following the date
				of the enactment of the SMART Act of
				2009.
									(2)EmployerThe
				term employer means an employer within the meaning of section 3111
				of the Internal Revenue Code of 1986.
								(3)Part A
				retirement benefitThe term part A retirement
				benefit means, in connection with a participating individual—
									(A)an old-age
				insurance benefit provided under section 202(a); and
									(B)a wife’s or
				husband’s insurance benefit under subsection (b) or (c) of section 202 based on
				the wages and self-employment income of the participating individual.
									(4)Part B
				benefitThe term part B benefit means, in connection
				with a participating individual, the total amount which is credited to all
				personal social security accounts of the participating individual as of the
				date on which the participating individual attains retirement age (or, if
				earlier, dies).
								(5)BoardThe
				term Board means the Personal Accounts Management and Review Board
				established under section 255.
								(6)Personal social
				security account
									(A)In
				generalThe term personal social security account of
				an individual means a trust (established pursuant to section 252) created or
				organized in the United States for the exclusive benefit of a participating
				individual or such individual’s beneficiaries, but only if the written
				governing instrument creating the trust meets the following
				requirements:
										(i)Except in the case
				of amounts transferred from other personal social security accounts pursuant to
				a merger or transfer authorized under subsection (e) or (f) of section 252, no
				contribution will be accepted unless it is in cash.
										(ii)The trustee
				is—
											(I)a bank (as defined
				in subparagraph (B)), or
											(II)such other person
				who demonstrates to the satisfaction of the Board that the manner in which such
				other person will administer the trust will be consistent with the requirements
				of this part.
											(iii)The written
				governing instrument provides for investment of the assets of the trust in
				accordance with the provisions of this part. No amount of the assets of the
				trust will be invested in any form or manner other than as authorized by this
				part.
										(iv)The interest of an
				individual in the balance of the individual’s account is nonforfeitable, except
				as provided in subsections (e) and (f)(3) of section 254.
										(v)The assets of the
				trust will not be commingled with other property.
										(B)BankFor
				purposes of subparagraph (A)(ii), the term bank means—
										(i)any bank (as
				defined in section 581 of the Internal Revenue Code of 1986),
										(ii)an insured credit
				union (within the meaning of paragraph (6) or (7) of section 101 of the Federal
				Credit Union Act), and
										(iii)a corporation
				which, under the laws of the State of its incorporation, is subject to
				supervision and examination by the Commissioner of Banking or other officer of
				such State in charge of the administration of the banking laws of such
				State.
										(7)Part B personal
				social security contributionThe term part B personal
				social security contribution for any calendar year means an amount equal
				to the sum of—
									(A)the amount of the taxes imposed under
				section 3101(a) of the Internal Revenue Code of 1986 (without regard to
				subsection (d) thereof) on the wages paid to such individual during such
				calendar year, plus
									(B)50 percent of the
				amount of the taxes imposed under section 1401(a) of such Code (without regard
				to subsections (d) and (e) thereof) on the self-employment income derived by
				such individual during the taxable year ending with or during such calendar
				year.
									(8)Qualified social
				security annuityThe term qualified social security
				annuity is an annuity approved by the Board for purchase pursuant to
				section 254(d) with amounts available as part B benefits.
								(9)Qualified social
				security mutual fundThe term qualified social security
				mutual fund means an entity so designated pursuant to section
				253.
								(10)Retirement
				ageThe term retirement age has the meaning provided
				under section 216(l).
								(11)Social Security
				Escrow FundThe term Social Security Escrow Fund
				means the fund established under section 201(a).
								252.Establishment
				and maintenance of personal social security accounts
								(a)Funding and
				investment of personal social security accounts
									(1)EmployeesNot
				later than each due date for payment by any employer, pursuant to subtitle C of
				the Internal Revenue Code of 1986, of the taxes imposed under section 3101(a)
				of such Code on the wages paid to any participating individual, such employer
				shall—
										(A)make the payment
				required under subsection (b)(2)(B) to the participating individual’s personal
				social security account established under subsection (b)(1), and
										(B)provide for
				investment, under the terms of the account, of the amount paid to the account
				in a qualified social security mutual fund designated by such individual as
				provided in subsection (d).
										(2)Self-employed
				personsNot later than 15
				days after each due date for payment of taxes imposed under section 1401 of the
				Internal Revenue Code of 1986 on self-employment income derived by any
				participating individual during any taxable year, such participating individual
				shall—
										(A)pay an amount equal to such participating
				individual’s part B personal social security contribution described in section
				251(7)(B) into such individual’s personal social security account established
				pursuant to subsection (c)(1), and
										(B)provide for
				investment of such amount in a qualified social security mutual fund designated
				by such individual as provided in subsection (d).
										(3)Effect of audits
				or errors regarding transfersIn the event of any transfer of an
				incorrect amount under this subsection, proper adjustments shall be made in
				amounts subsequently transferred pursuant to this subsection to the extent the
				incorrect amount was in excess of or was less than the correct amount, in
				accordance with regulations prescribed by the Board.
									(b)Establishment of
				accounts by employers
									(1)In
				generalEach employer shall establish and maintain for each
				participating individual employed by such employer a personal social security
				account under a social security payroll deduction plan.
									(2)Requirements of
				planFor purposes of this part, the term social security
				payroll deduction plan means, in connection with a participating
				individual, a written plan of an employer with respect to which the following
				requirements are met:
										(A)Such individual is
				an employee of such employer and the plan applies only with respect to wages
				paid by such employer to such individual.
										(B)Under such plan, the portion of such wages
				consisting of each such participating individual’s part B personal social
				security contribution described in section 251(7)(A) for the calendar year will
				be deducted from such individual’s wages and paid to a personal social security
				account maintained by such employer for such individual, in accordance with
				subsection (a)(1).
										(C)The employer
				receives no compensation for the cost of administering such plan.
										(D)The employer does
				not make any endorsement with respect to any qualified social security mutual
				funds selected by the employer for purposes of investment under subsection (d)
				of amounts held in any personal social security account.
										(c)Participation by
				self-employed individualsEach participating individual who
				receives self-employment income for any taxable year beginning on or after
				January 1 of the calendar following the date of the enactment of the
				SMART Act of 2009 shall, in
				such form and manner as shall be prescribed in regulations of the Board,
				establish and maintain a personal social security account for purposes of
				holding and investing such participating individual’s part B personal social
				security contribution described in section 251(7)(B) for such taxable year, in
				accordance with subsection (a)(2).
								(d)Investment of
				personal social security account funds
									(1)Investment in
				qualified social security mutual fundsExcept as provided in
				paragraph (4), amounts held during any calendar year in a participating
				individual’s personal social security account maintained by such individual’s
				employer shall be invested during such year only in one qualified social
				security mutual fund designated by the participating individual to such
				employer in accordance with this subsection not later than November 30 of the
				preceding year.
									(2)Selection of
				funds by employers
										(A)In
				generalExcept as provided in paragraph (4), in connection with
				the investment of amounts held during any calendar year in personal social
				security accounts maintained by an employer, such employer shall select, not
				later than November 1 of the preceding year, 5 qualified social security mutual
				funds from among which the participating individual for whom each account is
				maintained may make the designations required under paragraph (1). During the
				15-day period beginning on such November 1, each employer shall provide to each
				participating individual employed by such employer during such period a current
				prospectus regarding each of the 5 qualified social security mutual funds
				selected by the employer, together with such supplemental information as may be
				selected by the employer and such information as may be required by the
				Board.
										(B)Default
				fundThe employer shall designate one of the qualified social
				security mutual funds selected pursuant to subparagraph (A) as the default
				fund. In the case of the failure of a participating individual to make a timely
				designation of a qualified social security mutual fund pursuant to paragraph
				(1), the individual shall be deemed to have designated the default fund as the
				qualified social security mutual fund in which amounts held in the individual’s
				personal social security account will be invested.
										(3)Self-employed
				individuals
										(A)General
				ruleExcept as provided in paragraph (4), in the case of amounts
				held by any participating individual in a personal social security account
				maintained pursuant to subsection (c) during any calendar year, the
				participating individual shall invest such amounts during such calendar year in
				one qualified social security mutual fund designated by such individual not
				later than November 30 preceding such year, in such form and manner as shall be
				prescribed by the Board. In any case in which any such participating individual
				does not make a timely designation in accordance with the preceding sentence
				with respect to amounts held during any calendar year, the terms governing the
				personal social security account shall provide for designation of a qualified
				social security mutual fund as the default mutual fund in which amounts held in
				the account will be invested.
										(B)Treatment of
				self-employed individuals who are employersNotwithstanding
				subparagraph (A), in any case in which a participating individual described in
				subparagraph (A) in connection with investment of amounts described in
				subparagraph (A) during any calendar year is an employer of participating
				individuals who has, pursuant to paragraph (2), selected qualified social
				security mutual funds for investment by such participating individuals during
				such calendar year, any designation by such employer under subparagraph (A) of
				a qualified social security mutual fund for investment of such amounts
				described in subparagraph (A) during such calendar year shall be from those
				qualified social security mutual funds so selected pursuant to paragraph
				(2).
										(4)Newly
				established accountsIn the case of a newly established personal
				social security account maintained by an employer for an employee pursuant to
				subsection (b) or by a self-employed individual pursuant to subsection (c), the
				requirements of the preceding paragraphs of this subsection shall be treated as
				satisfied in a timely manner with respect to amounts held in the account during
				the calendar year in which the account is established and the next following
				calendar year if such amounts are invested as otherwise provided in such
				paragraphs within 30 days after the date of the establishment of such
				account.
									(e)Multiple
				personal social security accounts
									(1)In
				generalIn any case in which—
										(A)payments are
				required to be made under subsection (b)(1) during any calendar year by 2 or
				more employers in connection with the same participating individual, or
										(B)payments are
				required to be made during any calendar year by 1 or more employers under
				subsection (b)(1) in connection with a participating individual and by such
				participating individual under subsection (c)(1),
										separate
				personal social security accounts may be maintained by or for such
				participating individual for purposes of accepting payments made by each
				employer and by the participating individual.(2)Merger of
				accountsThe Board shall prescribe by regulation procedures by
				which a participating individual may merge 2 or more personal social security
				accounts of such participating individual into a single personal social
				security account.
									(f)Transfers
				between accounts upon termination of employment
									(1)In
				generalNot later than 90 days after the date of the termination
				of employment of a participating individual by an employer, such individual
				shall, in accordance with regulations of the Board, arrange for disinvestment
				of amounts held in the personal social security account established by such
				employer for such individual and transfer of the amounts held in such account
				to—
										(A)any personal
				social security account established by the employer in connection with
				subsequent employment of such individual commencing within such 90-day period,
				or
										(B)in any case in
				which, during such 90-day period, no personal social security account is
				established in connection with subsequent employment of such individual, a
				personal social security account established by such individual as provided in
				subsection (b)(1) as if such individual were self-employed.
										(2)Disregard of
				certain breaks in serviceThe Board shall provide rules for
				determining whether an individual’s employment has been terminated for purposes
				of this subsection under which breaks in service for any period occurring on a
				seasonal or other regular basis each year are disregarded in the case of any
				type of service with respect to which the customary period of employment during
				each calendar year excludes such period.
									(3)ProcedureIn accordance with regulations of the
				Board, in the case of any termination of employment by an employer of a
				participating employee, the terms of the personal social security account of
				the participating employee maintained by such employer and of the qualified
				social security mutual fund designated for purposes of investment of amounts
				held in such account shall provide for any disinvestment and transfer required
				under paragraph (1).
									(g)DistributionsDistributions of amounts held in personal
				social security accounts (other than reasonable investment fees and
				administrative expenses) shall be made—
									(1)only as provided
				in section 254(d) (except as otherwise provided in section 254(e)), or
									(2)for purposes of
				effecting mergers of accounts pursuant to subsection (e)(2) or transfers to
				other personal social security accounts pursuant to subsection (f).
									(h)Property rights
				of participating individualAmounts held in a participating
				individual’s personal social security account—
									(1)are the property
				of such participating individual, and
									(2)except as provided
				in subsections (e)(2) and (f)(3) of section 254, shall not be transferrable or
				assignable, at law or in equity, and shall not be subject to execution, levy,
				attachment, garnishment, or other legal process, or to the operation of any
				bankruptcy or insolvency law.
									253.Designation of
				qualified social security mutual funds
								(a)In
				generalThe Board shall establish a program for designating
				entities as qualified social security mutual funds for purposes of investment
				of amounts held in personal social security accounts.
								(b)Application
				processAn entity may be designated by the Board as a qualified
				social security mutual fund only upon the filing by such entity of an
				application to the Board at such time, in such manner, and containing such
				information as the Board may require.
								(c)Minimum
				qualifications of qualified social security mutual funds
									(1)In
				generalAn entity may be designated by the Board as a qualified
				social security mutual fund only if such entity—
										(A)is an investment
				company;
										(B)is registered with
				the Securities and Exchange Commission as an investment company and has been so
				registered for no fewer than 10 years;
										(C)has been publicly traded or available to
				the public for purchase and redemption for no fewer than 10 years;
										(D)at the time of application, has a market
				capitalization of at least $100,000,000;
										(E)has not been subject to civil or criminal
				penalty with respect to its securities or investment operations by any
				government agency within the past 10 years; and
										(F)is managed by a corporation, partnership,
				limited liability company, or other person that—
											(i)is
				incorporated, created, or organized in the United States, and
											(ii)has not been
				subject to civil or criminal penalty with respect to its securities or
				investment operations by any government agency within the past 10 years.
											(2)Investment
				companyFor purposes of this subsection, the term
				investment company has the meaning provided in section 3 of the
				Investment Company Act of 1940.
									(d)Operational
				requirements of qualified social security mutual fundsEach
				qualified social security mutual fund shall—
									(1)comply with all regulations prescribed by
				the Board;
									(2)enter into any agreement with the Board
				that the Board may require;
									(3)provide the
				Commissioner of Social Security with such information as the Commissioner may
				require to meet the requirements of section 254(b);
									(4)comply with all securities laws (as defined
				in section 3(a)(47) of the Securities Exchange Act of 1934);
									(5)comply with the fiduciary standards
				established by section 404(a) of the Employee Retirement Income Security Act of
				1974 (29 U.S.C. 1104(a));
									(6)maintain its
				registration described in subsection (c)(1);
									(7)invest in the securities of no fewer than
				50 issuers;
									(8)allow no single security to account for
				more than 5 percent of the fund’s net asset value;
									(9)invest solely in securities issued by
				corporations, trusts, partnerships, or limited liability companies whose
				principal place of business is located in the United States (or, in the case of
				investments made in investment companies, solely in investment companies in
				which at least 90 percent of the underlying securities are those of
				corporations, trusts, partnerships, or limited liability companies whose
				principal place of business is located in the United States);
									(10)not invest in government securities;
									(11)provide quarterly statements to each
				participating individual invested in the qualified social security mutual fund
				of the value of the participating individual’s investment and the change in
				value during the preceding quarter and preceding year (if applicable);
				and
									(12)provide to the Board (in a form prescribed
				by the Board) at least the following information—
										(A)not later than March 1 of each calendar
				year, the value of each participating individual’s investment in the qualified
				social security mutual fund at the end of the preceding calendar year;
										(B)within 30 days after any transfer to
				another qualified social security mutual fund, notification of such transfer;
				and
										(C)within 30 days after any distribution to a
				participating individual, notification of such distribution.
										(e)Required number
				and types of qualified social security mutual funds
									(1)Minimum
				numberThe Board shall take such actions as are necessary to
				maintain a number of entities designated as qualified social security mutual
				funds of not fewer than 150.
									(2)TypeThe
				Board shall ensure that, of entities which are currently designated qualified
				social security mutual funds as of any time—
										(A)not fewer than 75
				maintain a portfolio invested solely in common stocks; and
										(B)not fewer than 50
				maintain a portfolio invested in a mix of bonds and debentures and common
				stocks such that at least 50 percent (by value) is invested in common
				stocks.
										(f)Criteria for
				designation as qualified social security mutual fund
									(1) Limitation on
				common investment managersUnder regulations which shall be prescribed
				by the Board, not more than 15 entities managed by the same investment manager
				may be currently treated as of any time as qualified social security mutual
				funds. For purposes of this paragraph, the reference to an investment manager
				shall include a reference to any affiliated person thereof (as defined in
				section 2(a)(3) of the Investment Company Act of 1940).
									(2)Criteria for
				designationIn determining whether to designate an entity as a
				qualified social security mutual fund, the Board shall include in matters taken
				into account at least the following:
										(A)the investment fees
				and administrative expenses that such entity will incur;
										(B)the financial
				performance of such entity;
										(C)appropriateness of
				the entity’s diversification; and
										(D)the administrative
				efficiency and accuracy of the entity.
										(3)Additional
				criteriaThe Board may
				establish additional criteria for designation as a qualified social security
				mutual fund and shall publish such criteria in advance of initiating the
				application process.
									(g)Enforcement;
				loss of designation as qualified social security mutual fund
									(1)Loss of
				designation for non-complianceThe Board shall withdraw the
				designation of any entity as a qualified social security mutual fund if the
				entity fails to substantially comply with this section. Any such withdrawal
				shall be effective immediately upon a finding of non-compliance by the Board,
				after notice and opportunity for an administrative hearing.
									(2)Intermediate or
				additional sanctions
										(A)In
				generalThe Board may impose fines on any person who manages a
				qualified social security mutual fund for any violation of this section with
				respect to such fund. Any such fine may not exceed the investment fees and
				other income to such person arising from the management of the qualified social
				security mutual fund for the 3 preceding calendar years (or, in the case of a
				qualified social security mutual fund that has not been so designated for the 3
				preceding years, 3 times the projected or actual investment fees and other
				income arising from the management of the qualified social security mutual fund
				for the most recent calendar year for which such fund was so designated). Such
				fines may be imposed in addition to loss of designation as a qualified social
				security mutual fund or in lieu of loss of such designation, at the discretion
				of the Board.
										(B)EnforcementThe
				Board may bring a civil action against any person referred to in subparagraph
				(A) to enforce any fine imposed under such subparagraph. Such action may be
				brought in the United States District Court for the District of Columbia or in
				any district court of the United States within the jurisdiction of which such
				person resides or does business, and process may be served in any district
				where such person resides, does business, or may be found.
										(3)Loss of
				designation for poor performanceThe Board may withdraw the designation of
				those qualified social security mutual funds, equal in number to 10 percent of
				the total number of qualified social security mutual funds, determined annually
				by the Board to be the lowest performing, except that the designation of any
				such fund may be withdrawn under this paragraph only if the Board determines
				that the entity that would be newly designated by the Board as a replacement
				would be more qualified. The determination of performance shall be made by
				comparing total return, taking into account, together with any other factors
				determined relevant by the Board, all investment income, gains or losses,
				administrative expenses, and investment fees over a period of time to be
				determined by the Board. A withdrawal under this paragraph shall be effective
				at the end of the calendar year in which the withdrawal determination is made,
				after notice and opportunity for an administrative hearing.
									(4)TransfersThe Board shall seek instructions by mail
				from all participating individuals whose personal social security account is
				invested, in whole or in part, in a qualified social security mutual fund that
				has had its designation withdrawn pursuant to paragraph (1) or (3) regarding
				other qualified social security mutual funds to which the participating
				individual would like the invested funds transferred. If such instructions are
				not received by the Board within 45 days (in case of a withdrawal of
				designation under paragraph (1)) or within 1 year (in the case of a withdrawal
				of designation under paragraph (3)), then the distribution shall be made to a
				randomly selected qualified social security mutual fund that is invested in a
				mix of bonds and debentures and common stocks such that at least 80 percent (by
				value) is invested in common stocks.
									254.Distribution of
				social security retirement benefits
								(a)Election of part
				A retirement benefits in lieu of part B benefits at retirement
									(1)In
				generalUnless a participating individual elects, not later than
				30 days after the date on which such individual attains retirement age (and not
				later than the date on which such individual commences distribution from his or
				her personal social security account as provided in subsection (d), if such
				date is earlier than the date on which such individual attains retirement age),
				part A retirement benefits based on such individual’s wages and self-employment
				income, such individual shall be deemed to have elected to receive part B
				benefits and to have forfeited any entitlement of such individual or such
				individual’s wife, husband, divorced wife, or divorced husband to such part A
				retirement benefits. Any such election may be made only in a form and manner
				which shall be prescribed by the Commissioner of Social Security. If such
				individual makes a timely election of part A retirement benefits, such
				individual shall be deemed to have forfeited such individual’s part B benefits.
				No such election of part A retirement benefits may be made by any individual
				attaining retirement age after the end of the period of 42 calendar years
				following the date of the enactment of the SMART Act of 2009. Any such election shall
				be effective only if it is in writing and signed by the participating
				individual, his or her wife or husband (if any), and each divorced wife or
				divorced husband of such individual (if any). A deemed election of part B
				benefits under this paragraph shall take effect only upon the mailing of a
				written notice of such deemed election to the spouse (if any) and each former
				spouse (if any) of such deemed election, in such form as shall be prescribed by
				the Commissioner, to the last known mailing address of such spouse or former
				spouse.
									(2)Disposition of
				part B benefits of participating individuals electing part A retirement
				benefitsNot later than 30 days after an election by a
				participating individual under paragraph (1) of part A retirement benefits, the
				Commissioner of Social Security shall notify the qualified social security
				mutual fund in which amounts held in any personal social security account of
				such individual are invested that such individual has elected part A retirement
				benefits. Not later than 30 days after receiving such notice, the qualified
				social security mutual fund shall transfer the amount of such individual’s part
				B benefits to the Social Security Escrow Fund, and such amount shall be treated
				as a part of the balance of such Fund.
									(b)Information To
				be provided to participating individuals
									(1)In
				generalDuring—
										(A)the 90-day period
				beginning 180 days before the date on which any participating individual
				attains retirement age, and
										(B)the 90-day period
				following a request filed by a participating individual with the Commissioner,
				in such form and manner as shall be prescribed by the Commissioner, after 180
				days before the date on which the individual attains age 62,
										the
				Commissioner of Social Security shall provide such individual with a retirement
				distribution estimate described in paragraph (2). The Commissioner shall not be
				required to respond to more than 1 request described in subparagraph (B) made
				by a participating individual during any 1-year period.(2)Retirement
				distribution estimateThe retirement distribution estimate
				described in this paragraph is the Commissioner’s written estimate of—
										(A)the part A
				retirement benefits that the participating individual would receive, and the
				part A retirement benefits that any other individual would receive on the basis
				of the wages and self-employment income of such participating individual, if
				the participating individual elected part A retirement benefits pursuant to
				subsection (a);
										(B)the part B benefits
				that the participating individual would receive (including any transitional
				part A retirement benefits under subsection (c) of such participating
				individual and each individual receiving on the basis of such participating
				individual’s wages and self-employment income) if such participating individual
				does not make an election of part A retirement benefits pursuant to subsection
				(a);
										(C)the estimated
				amount of the median qualified social security annuity that the part B benefits
				could purchase, given the current insurance market, if such benefits were used
				entirely to purchase such an annuity; and
										(D)the maximum
				permissible annual withdrawal of such part B benefits allowable under
				subsection (d).
										(c)Transitional
				part A retirement benefitsNotwithstanding subsection (a), a
				participating individual born before 1970 who does not elect part A retirement
				benefits pursuant to subsection (a), and each individual who would be entitled
				to any such benefit on the basis of such participating individual’s wages and
				self-employment income if such participating individual had made such an
				election, shall be entitled to a transitional part A retirement benefit. The
				transitional part A retirement benefit shall be equal to the product of the
				part A retirement benefit that would have been received if such an election had
				been made and the part A retirement benefit percentage set forth in connection
				with the participating individual’s year of birth, as set forth in the
				following table:
									
										
											
												The part Aretirement
						benefit
												
												If the year of birth is:percentage is:
												
											
											
												194698 percent
												
												194796 percent
												
												194894 percent
												
												194992 percent
												
												195090 percent
												
												195187 percent
												
												195284 percent
												
												195381 percent
												
												195478 percent
												
												195575 percent
												
												195671 percent
												
												195767 percent
												
												195863 percent
												
												195959 percent
												
												196055 percent
												
												196150 percent
												
												196245 percent
												
												196340 percent
												
												196435 percent
												
												196530 percent
												
												196624 percent
												
												196718 percent
												
												196812 percent
												
												19696 percent.
												
											
										
									
								(d)Distributions of
				part B benefits and distribution limits
									(1)In
				generalSubject to the
				limitations provided in this subsection, a participating individual who has not
				made a timely election of part A retirement benefits under subsection (a) may
				withdraw from any personal social security account of such individual all or
				any portion of the balance in such account.
									(2)Minimum age for
				withdrawalWithdrawals by an individual from such individual’s
				personal social security account may be made only after such individual has
				attained age 62.
									(3)Annual
				10-percent limitation
										(A)In
				generalExcept as provided in subsection (f) and paragraph (4),
				the maximum permissible total withdrawal during any 1-year period by a
				participating individual from all of such individual’s personal social security
				accounts is 10 percent of the aggregate value of the amounts held in such
				accounts at the close of the preceding calendar year.
										(B)Limitation with
				respect to qualified social security mutual fundThe terms
				governing the qualified social security mutual fund in which are invested a
				participating individual’s part B benefits held in any personal social security
				account shall prohibit distributions to such individual during any 1-year
				period of such part B benefits to the extent that the total amount of such
				distributions exceed 10 percent of the value of the part B benefits held in
				such account at the close of the preceding calendar year.
										(C)Interchange of
				informationThe Board shall provide by regulation for the
				interchange of information between the managers of personal social security
				accounts and between qualified social security mutual funds that is necessary
				to implement the requirements of this paragraph.
										(4)Purchase of
				qualified social security annuities
										(A)In
				generalNotwithstanding the paragraph (3), a participating
				individual may use any withdrawal permitted under paragraph (2) to purchase, in
				accordance with regulations which shall be prescribed by the Board, a qualified
				social security annuity.
										(B)Qualified social
				security annuityFor purposes of this paragraph, the term
				qualified social security annuity means an annuity contract
				between an insurance company and a participating individual that complies with
				the following requirements:
											(i)The annuity
				contract is offered by an insurance company whose principal place of business
				is located in the United States.
											(ii)The annuity
				contract is offered by an insurance company approved for its safety and
				soundness by the Board.
											(iii)The insurance
				company entering into the annuity contract has insured the risk that it will be
				unable to meet its obligations with a reinsurance company (whose principal
				place of business may be located inside or outside the United States) that will
				meet the obligations of the primary insurer in the event it cannot and has been
				approved by the Board for its safety and soundness.
											(iv)If the annuitant
				is a married person at the time of the issuance of the annuity, the annuity is
				in the form of a qualified joint and survivor annuity. For purposes of this
				clause, the term qualified joint and survivor annuity means an
				annuity—
												(I)which is for the
				life of the participating individual, with a survivor annuity for the life of
				the spouse which is not less than 50 percent of (and is not greater than 100
				percent of) the amount of the annuity which is payable during the joint lives
				of the participating individual and the spouse, and
												(II)which is the
				actuarial equivalent of a single annuity for the life of the participating
				individual.
												(v)The terms of the
				annuity contract must have been approved as fair and reasonable by the
				Board.
											(e)Part B benefits
				subject to domestic relations orders
									(1)In
				generalA participating individual’s part B benefits (including
				any qualified social security annuity purchased with part B benefits) shall be
				subject to, and payable in accordance with the requirements of, any qualified
				domestic relations order.
									(2)Qualified
				domestic relations orderFor purposes of this subsection—
										(A)In
				generalThe term qualified domestic relations order
				means a domestic relations order—
											(i)which creates or
				recognizes the existence of an alternate payee’s right to, or assigns to an
				alternate payee the right to, receive all or a portion of the part B benefits
				payable with respect to a participating individual, and
											(ii)with respect to
				which the requirements of paragraphs (3) and (4) are met.
											(B)Domestic
				relations orderThe term domestic relations order
				means any judgment, decree, or order (including approval of a property
				settlement agreement) which—
											(i)relates to the
				provision of child support, alimony payments, or marital property rights to a
				spouse, former spouse, child, or other dependent of a participating individual,
				and
											(ii)is made pursuant
				to a State domestic relations law (including a community property law).
											(3)RequirementsA
				domestic relations order meets the requirements of this paragraph only
				if—
										(A)such order clearly
				specifies—
											(i)the name and the
				last known mailing address (if any) of the participating individual and the
				name and mailing address of each alternate payee covered by the order,
											(ii)the amount or
				percentage of the participating individual’s part B benefits to be paid from
				the participating individual’s personal social security account (including any
				qualified social security mutual fund in which they are invested) or qualified
				social security annuity to each such alternate payee, or the manner in which
				such amount or percentage is to be determined,
											(iii)the number of
				payments or period to which such order applies, and
											(iv)each personal
				social security account or qualified social security annuity to which such
				order applies, and
											(B)such order is
				directed at—
											(i)one or more qualified social security
				mutual funds in which amounts credited to the participating individual’s
				personal social security account are invested, or
											(ii)if some or all of the participating
				individual’s part B benefits have been used to purchase a qualified social
				security annuity, the insurance company offering such annuity.
											(4)Required
				scopeA domestic relations order meets the requirements of this
				paragraph only if such order—
										(A)does not require
				the provision of any type or form of benefit, or any option, not otherwise
				provided under the terms of the personal social security account (including the
				qualified social security mutual fund) or the qualified social security
				annuity,
										(B)does not require
				payments from the account or annuity of increased benefits (determined on the
				basis of actuarial value), and
										(C)does not require
				the payment of part B benefits to an alternate payee which are required to be
				paid to another alternate payee under another order previously determined to be
				a qualified domestic relations order.
										(5)Timing and form
				requirementsA domestic relations order shall not be treated as
				failing to meet the requirements of subparagraph (A) of paragraph (4) solely
				because such order requires that payment of benefits be made to an alternate
				payee—
										(A)on or after the
				date on which the participating attains (or would have attained) retirement
				age,
										(B)as if the
				participating individual had attained retirement age on the date on which such
				payment is to begin under such order (but taking into account only the present
				value of benefits actually accrued), and
										(C)in any form in
				which such benefits may be paid to the participating individual under this part
				(other than in the form of a joint and survivor annuity with respect to the
				alternate payee and his or her subsequent spouse).
										(6)Responsibilities
				of qualified social security mutual funds and insurance companies
										(A)Actions required
				upon receipt of orderIn the
				case of any domestic relations order received by any person that is a qualified
				social security mutual fund or insurance company referred to in paragraph
				(3)(B) with respect to a personal social security account maintained for a
				participating individual—
											(i)such person shall
				promptly notify the participating individual and each alternate payee of the
				receipt of such order and such person’s procedures for determining the
				qualified status of domestic relations orders, and
											(ii)within a
				reasonable period after receipt of such order, such person shall determine
				whether such order is a qualified domestic relations order and notify the
				participant and each alternate payee of such determination.
											(B)Procedures for
				determining qualified statusEach person referred to in
				subparagraph (A) shall establish reasonable procedures to determine the
				qualified status of domestic relations orders with respect to personal social
				security accounts and to administer distributions of part B benefits under such
				qualified orders. Such procedures—
											(i)shall be in
				writing,
											(ii)shall provide for
				the notification of each alternate payee specified in a domestic relations
				order as entitled to payment of part B benefits with respect to the personal
				social security account (at the address included in the domestic relations
				order) of such procedures promptly upon receipt by such person of the domestic
				relations order, and
											(iii)shall permit an
				alternate payee to designate a representative for receipt of copies of notices
				that are sent to the alternate payee with respect to a domestic relations
				order.
											(f)Distribution
				upon death of participating individual
									(1)In
				generalIf the participating individual dies before all amounts
				consisting of such individual’s part B benefits held in a personal social
				security account are otherwise distributed in accordance with this section,
				subject to paragraph (3), such amounts shall be distributed, under regulations
				which shall be prescribed by the Board—
										(A)in any case in
				which one or more beneficiaries have been designated in advance, to such
				beneficiaries in accordance with such designation as provided in such
				regulations, and
										(B)in the case of any
				amount not distributed as described in paragraph (1), to such individual’s
				estate.
										(2)Spousal
				rightsNotwithstanding any beneficiary designation made by a
				participating individual pursuant to paragraph (1), subject to paragraph (3), a
				surviving spouse of the participating individual shall be entitled to not less
				than one half of the deceased participating individual’s part B benefits
				payable from the personal social security account. In any case in which
				compliance with the preceding sentence results in remaining amounts in the
				personal social security account which are insufficient to provide for
				distribution to other beneficiaries as provided in the terms governing the
				account, distributions to such other beneficiaries shall be reduced as
				necessary on a pro rata basis.
									(3)Application
				towards debtsUpon the death of the accountholder for a personal
				social security account, the amount in such account shall be passed through to
				the estate of such deceased accountholder and, as part of such estate, shall be
				available, in accordance with State law, to pay debts of the accountholder,
				including debts of medical creditors of the accountholder.
									255.Enforcement of
				contribution requirements
								(a)Penalties for
				failure To establish social security payroll deduction planAny employer who fails to meet the
				requirements of section 252(b) for any calendar year shall be subject to a
				civil penalty of not to exceed the greater of—
									(1)$50,000, or
									(2)$1,000 for each
				eligible individual of such employer as of the beginning of such calendar
				year.
									(b)Penalties for
				failure To make deductions required under planAny employer who
				fails to timely deduct in full, pursuant to section 252(a)(1), the amount from
				the wages of a participating individual required under an applicable social
				security payroll deduction plan, shall be subject to a civil penalty of not to
				exceed $50 for each such failure.
								(c)Penalties for
				failure To pay deducted wages to individual social security retirement
				account
									(1)In
				generalAny employer who—
										(A)fails to timely pay in full, in accordance
				with section 252(a)(1), such individual’s part B personal social security
				contribution described in section 251(7)(B) to a personal social security
				account established and maintained for such individual pursuant to section
				252(b), or
										(B)fails to timely
				provide for investment of any such amount, pursuant to section 252(d),
										shall be liable as described in
				paragraph (2).(2)LiabilityIn
				the case of any failure described in paragraph (1) by an employer to pay or
				invest any amount deducted from the wages of a participating individual under a
				social security payroll deduction plan, the employer—
										(A)shall be subject
				to a civil penalty of not to exceed 20 percent of the unpaid or uninvested
				amount, in addition to any penalty under subsection (a), and
										(B)shall be liable to
				the participating individual for interest on the unpaid or uninvested amount at
				a rate equal to 133 percent of the Federal short-term rate under section
				1274(d)(1) of the Internal Revenue Code of 1986, calculated from the last day
				by which such amount was required to be so paid or invested to the date on
				which such amount is so paid or invested.
										(d)Penalties for
				failure by self-employed individuals To pay contributions
									(1)In
				generalAny individual who—
										(A)fails to timely
				pay in full, as required under section 252(a)(2), such individual’s part B
				personal social security contribution described in section 251(7)(B) to a
				personal social security account established and maintained by such individual
				pursuant to section 252(c), or
										(B)fails to timely
				provide for investment of any such amount, pursuant to section 252(d),
										shall be liable as described in
				paragraph (2).(2)LiabilityIn
				the case of any failure described in paragraph (1) by an individual to pay an
				amount or provide for investment of such amount, the individual shall be
				subject to a civil penalty of not to exceed 20 percent of the unpaid or
				uninvested amount, plus interest on the unpaid amount at a rate equal to 133
				percent of the Federal short-term rate under section 1274(d)(1) of the Internal
				Revenue Code of 1986, calculated from the last day by which such amount was
				required to be so paid or invested to the date on which such amount is so paid
				or invested.
									(e)Rules for
				application of section
									(1)Penalties
				assessed by Commissioner of Social SecurityAny civil penalty
				assessed by this section shall be imposed by the Commissioner of Social
				Security and collected in a civil action.
									(2)CompromisesThe
				Commissioner may compromise the amount of any civil penalty imposed by this
				section.
									(3)Authority to
				waive penalty in certain casesThe Commissioner may waive the
				application of this section with respect to any failure if the Commissioner
				determines that such failure is due to reasonable cause and not to intentional
				disregard of rules and regulations.
									256.Personal
				Accounts Management and Review Board
								(a)Personal
				accounts management and review board establishedThere is hereby
				established, as an independent agency in the executive branch of the
				Government, a Personal Accounts Management and Review Board.
								(b)Composition and
				appointment
									(1)In
				generalThe Board shall be comprised of 9 trustees—
										(A)3 of whom are
				Government trustees described in paragraph (2), and
										(B)6 of whom are
				independent trustees appointed under paragraph (3).
										(2)Government
				trustees
										(A)In
				generalOf the Government trustees—
											(i)1
				trustee shall be an officer or employee of the Social Security Administration
				who shall be appointed by the Commissioner of Social Security, shall serve at
				the pleasure of the Commissioner, and shall remain, while serving as a member,
				as an officer or employee of the Social Security Administration,
											(ii)1
				trustee shall be the Secretary of the Treasury, who shall serve ex officio,
				and
											(iii)1 trustee shall
				be an officer or employee of the Securities and Exchange Commission who shall
				be appointed by the Chairman of the Commission, shall serve at the pleasure of
				the Chairman of the Commission, and shall remain, while serving as a member, as
				an officer or employee of the Commission.
											(B)No additional
				compensationGovernment trustees shall receive no additional
				compensation for service on the Board, subject to paragraph (4).
										(3)Independent
				trustees
										(A)In
				generalThe independent trustees shall be appointed by the
				President, by and with the advice and consent of the Senate, of whom one shall
				be designated by the President as Chairman.
										(B)Length of
				appointments
											(i)TermsAn
				independent trustee shall be appointed for a term of 3 years, except that of
				the members first appointed under subparagraph (A)—
												(I)the Chairman and
				one other independent trustee shall be appointed for a term of 3 years,
												(II)two other
				independent trustees shall be appointed for a term of 2 years, and
												(III)the two
				remaining independent trustees shall be appointed for a term of one
				year.
												(ii)Vacancies
												(I)In
				generalA vacancy on the Board shall be filled in the manner in
				which the original appointment was made and shall be subject to any conditions
				that applied with respect to the original appointment.
												(II)Completion of
				termAn individual chosen to fill a vacancy shall be appointed
				for the unexpired term of the trustee replaced.
												(iii)ExpirationThe
				term of any trustee shall not expire before the date on which the trustee’s
				successor takes office.
											(C)Commencement of
				termsThe terms of the independent trustees first appointed under
				this paragraph shall commence on July 1 of the calendar year following the date
				of the enactment of the SMART Act of
				2009.
										(4)ExpensesA
				trustee shall be paid travel, per diem, and other necessary expenses under
				subchapter I of chapter 57 of title 5 of the United States Code while traveling
				away from such trustee’s home or regular place of business in the performance
				of duties for the Board.
									(c)DutiesThe
				Personal Accounts Management and Review Board shall—
									(1)operate the Social
				Security Escrow Fund;
									(2)carry out its
				duties and responsibilities under this title;
									(3)designate and
				regulate qualified social security mutual funds;
									(4)designate and
				regulate qualified social security annuities; and
									(5)make such
				recommendations to the President and the Congress as it may from time to time
				deem advisable with respect to the operation of the programs established under
				this title (relating to the old age, survivors, and disability insurance
				program and the personal social security savings program), title VIII (relating
				to special benefits relating to certain World War II veterans), title XVI
				(relating to supplemental security income for the aged, blind, and disabled),
				title XVIII (relating to Medicare), and title XIX (relating to
				Medicaid).
									The power
				of the Board to regulate qualified social security mutual funds and qualified
				social security annuities shall not be construed to limit the regulatory
				authority of other Federal and State agencies that may regulate such funds or
				annuities.(d)SealThe
				Board may adopt, alter, and use a seal.
								(e)Exercise of
				powers
									(1)Action by
				quorumThe Board shall perform the duties and exercise the powers
				of the Board on a majority vote of a quorum of the Board. Two of the Government
				trustees plus four of the independent trustees shall constitute a quorum for
				the transaction of business.
									(2)VacanciesA
				vacancy on the Board shall not impair the authority of a quorum of the Board to
				perform the functions and exercise the powers of the Board.
									(f)MeetingsThe
				Board shall meet—
									(1)not less than once
				during each month, and
									(2)at additional
				times at the call of the Chairman or a quorum of the Board.
									(g)Limitations on
				investmentsThe Board may not direct any person to invest or to
				cause to be invested any amounts held in the personal social security account
				of any individual in a specific qualified social security mutual fund or to
				dispose of or cause to be disposed of any such investment.
								(h)Discharge of
				responsibilitiesThe trustees shall discharge their
				responsibilities solely in the interest of the participating individuals and
				their beneficiaries under this
				part.
								.
				(b)Social Security
			 Escrow Fund
				(1)Merger of
			 Federal Old-Age and Survivors Insurance Trust Fund and Federal Disability
			 Insurance Trust Fund into Social Security Escrow FundSection 201
			 is amended by striking all that precedes subsection (g) and inserting the
			 following:
					
						201.Social Security Escrow Fund(a)Establishment of Social Security Escrow
		  Fund(1)In
				generalThere is established in the Treasury of the United States
				a trust fund to be known as the Social Security Escrow
				Fund.
								(2)Balance of Fund
									(A)In generalSubject to
				subparagraph (B), the Social Security Escrow Fund shall consist of—
										(i)the securities held by the Federal
				Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance
				Trust Fund and the amount standing to the credit of such Trust Funds on the
				effective date specified in section 2(g)(1) of the
				SMART Act of 2009, which
				securities and amount the Secretary of the Treasury shall transfer to the
				Social Security Escrow Fund on such date,
										(ii)such gifts and bequests as may be
				made as provided in subsection (i)(1), and
										(iii)all amounts transferred to or deposited
				into the Social Security Escrow Fund pursuant to subsection (b).
										(B)Investments and
				disbursementsThe balance in
				the Social Security Escrow Fund shall reflect the performance of investments of
				amounts in the Social Security Escrow Fund attributable to transferred or
				deposited amounts described in subparagraph (A) and reductions incurred through
				any disbursements from the Social Security Escrow Fund pursuant to subsection
				(d).
									(3)TrusteesThe Personal Accounts Management and Review
				Board (hereinafter in this section referred to as the Board)
				shall serve as trustees of the Social Security Escrow Fund. The Secretary of
				the Treasury shall serve as Managing Trustee of the Social Security Escrow
				Fund.
								(4)Budget authority;
				appropriationThis part constitutes budget authority in advance
				of appropriations Acts and represents the obligation of the Board to provide
				for the payment of amounts provided under this part. The amounts held in the
				Social Security Escrow Fund are hereby appropriated for payment of such amounts
				and shall remain available without fiscal year limitation.
								(b)Deposits into Social Security Escrow
		  Fund(1)In
				generalDuring each calendar year commencing with or after the
				effective date specified in section 2(g)(1) of the
				SMART Act of 2009, the
				Secretary of the Treasury shall deposit into the Social Security Escrow Fund,
				from amounts available in the general fund of the Treasury, a total amount
				equal to the sum of—
									(A)100 percent of the employer contribution
				(as defined in paragraph (3)) for the calendar year;
									(B)the amount of the taxes imposed under
				section 3101(b) of the Internal Revenue Code of 1986 on the wages paid during
				the calendar year and the amount of the taxes imposed under section 1401(b) of
				such Code on self-employment income derived during taxable years ending with or
				during the calendar year;
									(C)amounts received pursuant to section 254(a)
				(relating to disposition of part B benefits of participating individuals
				electing to receive part A retirement benefits);
									(D)the budget reform amount (as defined in
				section 6(a) of the SMART Act of
				2009) for the fiscal year ending during such calendar year;
				and
									(E)all amounts appropriated for periods during
				such calendar year pursuant to section 1601 (relating to supplemental security
				income).
									(2)Transfers based on
				estimates
									(A)In generalThe amounts
				deposited pursuant to paragraph (1) shall be transferred in at least monthly
				installments to the Social Security Escrow Fund.
									(B)Determination of
				amountsThe amounts transferred under subparagraph (A) shall be
				transferred from time to time from the general fund of the Treasury, such
				amounts to be determined on the basis of estimates, made by the Commissioner of
				Social Security based on the best information available and certified to the
				Secretary of the Treasury, of the total amount specified in paragraph (1).
				Proper adjustments shall be made in amounts subsequently transferred to the
				extent prior estimates were in excess of or were less than the actual amounts
				to be transferred. The Secretary of the Treasury and the Board shall timely
				provide to the Commissioner of Social Security any information requested by the
				Commissioner that the Commissioner deems necessary to make the estimates and
				determinations required by this subparagraph.
									(3)Employer
				contributionFor purposes of paragraph (1)(A), the term
				employer contribution means, for any calendar year, the sum
				of—
									(A)the amount of the taxes imposed under
				section 3111 of the Internal Revenue Code of 1986 with respect to the wages
				paid during the calendar year, and
									(B)50 percent of the amount of the taxes
				imposed under section 1401 of such Code on self-employment income derived
				during taxable years ending with or during such calendar year.
									(c)Investment of amounts held in the
		  Social Security Escrow FundThe Board shall
				invest the amounts held in the Social Security Escrow Fund in a diversified
				portfolio of investment grade bonds and debentures issued by corporations,
				partnerships, limited liability companies, or trusts, whose principal places of
				business are located in the United States.
							(d)Disbursements from Social Security
		  Escrow Fund(1)In
				generalExcept as provided in this section, the sums in the
				Social Security Escrow Fund shall be available for disbursement solely—
									(A)for payment by the Board, in
				accordance with certifications by the Commissioner of Social Security pursuant
				to section 205(i), of—
										(i)part A retirement benefits;
										(ii)monthly insurance benefits under
				subsections (d), (e), (f), (g), and (h) of section 202;
										(iii)disability insurance benefits
				under section 223;
										(iv)lump sum death benefits under
				section 202(i);
										(B)for payment by the Board, in
				accordance with certifications which shall be made by the Commissioner of
				Social Security, of supplemental security income benefits under title
				XVI;
									(C)for transfers to the Federal Hospital
				Insurance Trust Fund, in the amount of Medicare benefits provided under part A
				of title XVIII;
									(D)for administrative expenses payable
				pursuant to subsection (f); and
									(E)to
				the extent there are excess funds as of the end of any fiscal year, for
				transfer to the general fund of the Treasury pursuant to paragraph
				(2)(A).
									(2)Treatment of excess funds in the
				Social Security Escrow Fund
									(A)In generalIn any case
				in which there are excess funds in the Social Security Escrow Fund as of the
				end of any fiscal year, the Secretary of the Treasury shall, as soon as
				practicable after the end of such fiscal year, transfer from the such Fund to
				the general fund of the Treasury an amount equal to the amount of such excess
				funds.
									(B)Budgetary rules in connection with
				excess fundsFor budgetary
				rules relating to excess funds in the Social Security Escrow Fund, see section
				316 of the Congressional Budget Act of 1974 (relating to dedication of social
				security surpluses to reduction in the public debt).
									(3)Excess fundsFor
				purposes of this subsection, the term excess funds means, in
				connection with any fiscal year, funds held by the Social Security Escrow Fund
				as of the end of the fiscal year in excess of $100 billion that the
				Commissioner of Social Security determines will not be necessary in the Social
				Security Escrow Fund, taking into account projected receipts of such Fund and
				projected outlays of such Fund, to meet the obligations set forth in
				subparagraphs (A) through (D) of paragraph (1) within the next 20 years.
								(4)LimitationThe sums
				in the Social Security Escrow Fund shall not be appropriated for any purpose
				other than the purposes specified in this section and may not be used for any
				other purpose.
								(e)Borrowing authorizedIf the amounts
				held by Social Security Escrow Fund are insufficient to pay the disbursements
				authorized and required by this section, the Board may issue to the Secretary
				of the Treasury notes or other obligations in an aggregate amount equal to the
				amount of the insufficiency, in such forms and denominations, bearing such
				maturities, and subject to such terms and conditions as may be prescribed by
				such Secretary. Such notes or other obligations shall bear interest at a rate
				determined by such Secretary, taking into consideration the current average
				market yield on outstanding marketable obligations of the United States of
				comparable maturities during the month preceding the issuance of such notes or
				other obligations of the Board. Such Secretary shall purchase any notes or
				other obligations issued by the Board under this subsection, and for that
				purpose such Secretary may use as a public debt transaction the proceeds from
				the sale of any securities issued under chapter 31 of title 31, United States
				Code, and the purposes for which securities may be issued under that chapter
				are extended to include any purchase of such notes and obligations. Such
				Secretary may at any time sell any of the notes or other obligations acquired
				by such Secretary under this subsection. All redemptions, purchases, and sales
				by such Secretary of such notes or other obligations shall be treated as public
				debt transactions of the United States.
							(f)Government Accountability Office
		  report(1)In
				generalThe Comptroller General of the United States shall
				annually audit the financial statements of the Social Security Escrow Fund and
				report to each House of the Congress on—
									(A)the operations of the Social Security
				Escrow Fund,
									(B)the reasonableness of the
				administrative expenses incurred,
									(C)the advisability of the investments
				made with funds in the Social Security Escrow Fund, and
									(D)such other matters as the Comptroller
				General may deem desirable.
									(2)RecommendationsThe
				Secretary of the Treasury, the Commissioner of Social Security, and the Board
				shall timely provide the Comptroller General with whatever information is
				requested by the Comptroller General. The Comptroller General shall, in the
				Comptroller General’s report, make recommendations to each House of the
				Congress and the Board as he deems appropriate or
				advisable.
								.
				(2)Conforming
			 amendments; rule of construction
					(A)Amendments to
			 section 201Section 201 of such Act is amended further—
						(i)in
			 subsection (g)(1)(A), by striking Managing Trustee of the Trust
			 Funds and all that follows through into the Treasury and
			 inserting Secretary of the Treasury shall pay from the Social Security
			 Escrow Fund, the Federal Hospital Insurance Trust Fund, and the Federal
			 Supplementary Insurance Trust Fund (hereinafter in this paragraph referred to
			 as the Trust Funds) into the Treasury;
						(ii)by
			 striking Managing Trustee each place such term otherwise appears
			 and inserting Secretary of the Treasury;
						(iii)by
			 striking the last 2 sentences of subsection (g)(1)(A);
						(iv)in
			 subsection (g)(1)(B)(i), by striking subclauses (II) and (III) and inserting
			 the following:
							
								(II)the portion of such costs which should
				have been borne by the Social Security Escrow
				Fund,
								,
							and by
			 redesignating subclasses (IV) and (V) as subclauses (III) and (IV),
			 respectively;(v)in
			 subsection (g)(1)(C), by striking Secretary shall and inserting
			 Secretary of Health and Human Services shall;
						(vi)in
			 subsection (g)(1)(C)(ii), by inserting of Health and Human
			 Services after Secretary;
						(vii)in subsection (g)(1)(D), by inserting
			 of Health and Human Services after
			 Secretary;
						(viii)in subsection
			 (g)(2), by striking the last sentence;
						(ix)in
			 subsection (g)(4), by striking Board of Trustees of such Trust
			 Funds and inserting Board, and by striking Boards
			 of Trustees of such Trust Funds consider such action advisable, they
			 and inserting Board considers such action advisable, the
			 Board;
						(x)by
			 striking subsection (h);
						(xi)in
			 subsection (i)(1), by striking the Federal Old-Age and Survivors
			 Insurance Trust Fund, the Federal Disability Insurance Trust Fund, and
			 inserting the Social Security Escrow Fund,;
						(xii)in
			 subsection (i)(2)(B), by striking Federal Old-Age and Survivors
			 Insurance Trust Fund and inserting Social Security Escrow
			 Fund;
						(xiii)in
			 subsection (j), by striking the Federal Old-Age and Survivors Insurance
			 Trust Fund, or the Federal Disability Insurance Trust Fund (as determined
			 appropriate by the Commissioner of Social Security) and inserting
			 the Social Security Escrow Fund;
						(xiv)in
			 subsection (k), by striking the Federal Disability Insurance Trust Fund
			 and the Federal Old-Age Insurance Trust Fund, as determined appropriate by the
			 Commissioner of Social Security and inserting the Social
			 Security Escrow Fund;
						(xv)by
			 striking subsection (l);
						(xvi)in
			 subsection (m)(3), by striking one of the Trust Funds and
			 inserting the Social Security Escrow Fund, and by striking
			 such Trust Fund each place it appears and inserting such
			 Fund;
						(xvii)by striking
			 subsection (n); and
						(xviii)by
			 redesignating subsections (i), (j), (k), and (m) (as amended by this
			 subparagraph) as subsections (h), (i), (j), and (k), respectively.
						(B)Other conforming
			 amendments
						(i)Title
			 II of the Social Security Act is amended—
							(I)in section
			 202(x)(2)(B)(iii) (42 U.S.C. 402(x)(2)(B)(iii)), by striking the Federal
			 Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance
			 Trust Fund, as appropriate, and inserting the Social Security
			 Escrow Fund;
							(II)in section
			 206(d)(5) (42 U.S.C. 406(d)(5)), by striking the Federal Old-Age and
			 Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund,
			 as appropriate and inserting the Social Security Escrow
			 Fund;
							(III)in section 208(b)(5) (42 U.S.C. 408(b)(5)),
			 by striking the Federal Old-Age and Survivors Insurance Trust Fund, or
			 the Federal Disability Insurance Trust Fund, as appropriate and
			 inserting the Social Security Escrow Fund;
							(IV)in section 215(i)(1)(F) (42 U.S.C.
			 415(i)(1)(F)), by striking the Federal Old-Age and Survivors Insurance
			 Trust Fund each place it appears and inserting the Social
			 Security Escrow Fund;
							(V)in section 217(g)(1)(A) (42 U.S.C.
			 417(g)(1)(A)), by striking the Federal Old-Age and Survivors Insurance
			 Trust Fund, the Federal Disability Insurance Trust Fund, and and
			 inserting the Social Security Escrow Fund and;
							(VI)in section 221(e)
			 (42 U.S.C. 421(e)), by striking the last sentence;
							(VII)in section 222(d)(1) (42 U.S.C. 422(d)(1)),
			 by striking the Federal Old-Age and Survivors Insurance Trust Fund and
			 the Federal Disability Insurance Trust Fund and inserting the
			 Social Security Escrow Fund;
							(VIII)by striking
			 section 222(d)(4) (42 U.S.C. 422(d)(4)) and inserting the following:
								
									(4)The Commissioner of Social Security shall
				determine according to such methods and procedures as the Commissioner may deem
				appropriate the total amount to be reimbursed by money paid from the Social
				Security Escrow Fund for the cost of services under this
				subsection.
									;
				and
							(IX)in section 228(g) (42 U.S.C. 428(g)), by
			 striking the Federal Old-Age and Survivors Insurance Trust Fund
			 and inserting the Social Security Escrow Fund.
							(ii)Title VII of such
			 Act is amended—
							(I)in section 703(j) (42 U.S.C. 903(j)), by
			 striking the Federal Disability Insurance Trust Fund, the Federal
			 Old-Age and Survivors Insurance Trust Fund, and inserting the
			 Social Security Escrow Fund;
							(II)in section 709
			 (42 U.S.C. 910), by striking the Board of Trustees of the Federal
			 Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance
			 Trust Fund, the Federal Hospital Insurance Trust Fund, or the Federal
			 Supplementary Medical Insurance Trust Fund determines at any time that the
			 balance ratio of any such Trust Fund in subsection (a) and inserting
			 the Personal Accounts Management and Review Board or the Board of
			 Trustees of the Federal Hospital Insurance Trust Fund or the Federal
			 Supplementary Medical Insurance Trust Fund determines at any time that the
			 balance ratio of the trust fund consisting of the Social Security Escrow Fund
			 (in the case of the Personal Accounts Management and Review Board) or either
			 the Federal Hospital Insurance Trust Fund or the Federal Supplementary Medical
			 Insurance Trust Fund (in the case of such Board of Trustees), by
			 striking for amounts which will be paid from the Federal Old-Age and
			 Survivors Insurance Trust Fund and the Federal Disability Insurance Trust
			 Fund, and inserting for amounts which will be paid from the
			 Social Security Escrow Fund, and by striking Trust Fund
			 each other place it appears and inserting trust fund; and
							(III)in section
			 710(a) (42 U.S.C. 911(a)) by striking the Federal Old-Age and Survivors
			 Insurance Trust Fund and the Federal Disability Insurance Trust Fund
			 and inserting the Social Security Escrow Fund.
							(iii)Title XI of such
			 Act is amended—
							(I)in section 1106 (42 U.S.C. 1306), by
			 striking by striking the Federal Old-Age and Survivors Insurance Trust
			 Fund, the Federal Disability Insurance Trust Fund and inserting
			 the Social Security Escrow Fund,;
							(II)in section
			 1129(e)(2)(A) (42 U.S.C. 1320a–8(e)(2)(A)), by striking shall be
			 transferred and all that follows and inserting shall be
			 transferred to the Secretary of the Treasury, and such amounts shall be
			 deposited by such Secretary into the Social Security Escrow
			 Fund.;
							(III)in section
			 1145(c) (42 U.S.C. 1320b–15(c)), by striking paragraphs (1) and (2) and
			 inserting the following:
								
									(1)the Social
				Security Escrow
				Fund;
									,
								and by
			 redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively;
			 and(IV)in section 1148(j)(1)(A) (42 U.S.C.
			 1320b–19(j)(1)(A)), by striking the Federal Old-Age and Survivors
			 Insurance Trust Fund and the Federal Disability Insurance Trust Fund
			 and inserting the Social Security Escrow Fund, and by striking
			 the last sentence.
							(iv)Title XVIII of
			 such Act is amended—
							(I)in
			 section 1817(g) (42 U.S.C. 1395i(g)), by striking from the Federal
			 Old-Age and Survivors Insurance Trust Fund and from the Federal Disability
			 Insurance Trust Fund and inserting from the Social Security
			 Escrow Fund;
							(II)in section
			 1817(j)(1) (42 U.S.C. 1395i(j)(1)), by striking from either the Federal
			 Old-Age and Survivors Insurance Trust Fund or the Federal Disability Insurance
			 Trust Fund and inserting from the Social Security Escrow
			 Fund;
							(III)in section 1817(j)(3)(B)(i) (42 U.S.C.
			 1395i(j)(3)(B)(i)), by striking the Federal Old-Age and Survivors
			 Insurance Trust Fund or the Federal Disability Insurance Trust Fund and
			 inserting the Social Security Escrow Fund;
							(IV)in section 1817(j)(3)(B)(i) (42 U.S.C.
			 1395i(j)(3)(B)(i)), by striking the Federal Old-Age and Survivors
			 Insurance Trust Fund and the Federal Disability Insurance Trust Fund
			 and inserting the Social Security Escrow Fund;
							(V)in section 1817(j)(5)(B)(i) (42 U.S.C.
			 1395i(j)(5)(B)(i)), by striking the Federal Old-Age and Survivors
			 Insurance Trust Fund and the Federal Disability Insurance Trust Fund
			 and inserting the Social Security Escrow Fund;
							(VI)in section 1817(j)(3)(B)(ii) (42 U.S.C.
			 1395i(j)(3)(B)(ii)), by striking the Federal Old-Age and Survivors
			 Insurance Trust Fund and the Federal Disability Insurance Trust Fund
			 and inserting the Social Security Escrow Fund;
							(VII)in section 1817,
			 by adding at the end the following new subsection:
								
									(l)Transfers from
				Social Security Escrow FundThere are hereby transferred periodically
				to the Trust Fund from the Social Security Escrow Fund amounts provided under
				section
				201(d)(1)(C).
									;
							(VIII)in section 1840(a)(2) (42 U.S.C.
			 1395s(a)(2)), by striking the Federal Old-Age and Survivors Insurance
			 Trust Fund and the Federal Disability Insurance Trust Fund and
			 inserting the Social Security Escrow Fund; and
							(IX)in section 1841(f) (42 U.S.C. 1395t(f)), by
			 striking from the Federal Old-Age and Survivors Insurance Trust Fund and
			 from the Federal Disability Insurance Trust Fund and inserting
			 from the Social Security Escrow Fund.
							(v)Amendments to
			 the Railroad Retirement Act of 1974Section 7 of the Railroad
			 Retirement Act of 1974 (45 U.S.C. 231e) is amended—
							(I)in subsection
			 (b)(2) (45 U.S.C. 231e(b)(2)), by striking the Managing Trustee of the
			 Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
			 Insurance Trust Fund and inserting the Secretary of the
			 Treasury;
							(II)in subsection
			 (c)(2) (45 U.S.C. 231e(c)(2)), by striking the Federal Old-Age and
			 Survivors Insurance Trust Fund, the Federal Disability Insurance Trust Fund,
			 and the Federal Hospital Insurance Trust Fund would place each such Trust
			 Fund and inserting either of the trust funds consisting of the
			 Social Security Escrow Fund and the Federal Hospital Insurance Trust Fund would
			 place such trust fund, by striking from the Federal Old-Age and
			 Survivors Insurance Trust Fund, the Federal Disability Insurance Trust Fund, or
			 the Federal Hospital Insurance Trust or to any such Trust Fund and
			 inserting from the Social Security Escrow Fund or the Federal Hospital
			 Insurance Trust Fund or to either such trust fund and by striking
			 Trust Fund each other place it appears and inserting
			 trust fund; and
							(III)in subsection
			 (c)(4) (45 U.S.C. 231(c)(4)), by striking the Federal Old-Age and
			 Survivors Insurance Trust Fund, the Federal Disability Insurance Trust Fund,
			 and the Federal Hospital Insurance Trust Fund and inserting the
			 trust funds consisting of the Social Security Escrow Fund and the Federal
			 Hospital Insurance Trust Fund, and by striking Trust
			 Funds each place it appears and inserting trust
			 funds.
							(vi)Rule of
			 constructionWhenever any reference is made in any provision of
			 law (other than this title or a provision of law amended by this title),
			 regulation, rule, record, or document to the Federal Old-Age and Survivors
			 Insurance Trust Fund, the Federal Disability Insurance Trust Fund, or both such
			 Trust Funds, such reference shall be considered a reference to the Social
			 Security Escrow Fund.
						(c)Amounts deducted
			 To be shown on W–2 statementsSubsection (a) of section 6051 of the
			 Internal Revenue Code of 1986 (relating to receipts for employees) is
			 amended—
				(1)by striking `and'
			 at the end of paragraph (8);
				(2)by striking the
			 period at the end of paragraph (9) and inserting , and;
			 and
				(3)by inserting after
			 paragraph (9) the following new paragraph:
					
						(10)the total amount
				deducted from the employee's wages under a social security payroll deduction
				plan established under part B of title II of the Social Security
				Act.
						.
				(d)Exemption from
			 ERISA requirementsSubsection (b) of section 4 of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1003(b)) is amended—
				(1)by striking
			 or at the end of paragraph (4);
				(2)by
			 striking the period at the end of paragraph (5) and inserting ;
			 or; and
				(3)by adding at the
			 end the following new paragraph:
					
						(6)such plan is a
				social security payroll deduction plan established under part B of title II of
				the Social Security
				Act.
						.
				(e)Compensation of
			 Personal Accounts Management and Review Board
				(1)Compensation of
			 ChairmanSection 5314 of title 5 of the United States Code
			 (relating to positions at level III of the Executive Schedule) is amended by
			 adding at the end the following .
					
						Chairman, Personal Accounts
				Management and Review
				Board.
						.
				(2)Compensation of
			 independent trusteesSection 5315 of such title 5 (relating to
			 positions at level IV of the Executive Schedule) is amended by adding at the
			 end the following:
					
						Independent Trustee (other than
				Chairman), Personal Accounts Management and Review
				Board.
						.
				(f)Conforming
			 amendmentsSection 201(h) of such Act (42 U.S.C. 401(h)) is
			 amended—
				(1)by striking
			 All other in the second sentence and inserting Except as
			 provided in section 256, all other; and
				(2)by adding at the
			 end the following new sentence: Any reference in this part to benefits
			 under this title shall be deemed a reference to benefits entitlement to which
			 arises under this part..
				(g)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect January 1 of the second calendar year
			 following the date of the enactment of this Act.
				(2)Establishment of
			 Personal Accounts Management and Review BoardSection 256 of the
			 Social Security Act (as added by this section) shall take effect on the date of
			 the enactment of this Act.
				3.Medicare program
			 revision
			(a)In
			 generalTitle XVIII of the
			 Social Security Act is amended by inserting after section 1808 the following
			 new section:
				
					1809.Medicare program revisions in connection with establishment
		  of personal social security accounts(a)Phase-in of increased
				coinsurance
							(1)In
				generalNotwithstanding any other provision of law, there is
				hereby imposed, with respect to the amount of benefits for items and services
				furnished in a year (beginning with 2034) under this title, coinsurance in the
				participation percentage specified in paragraph (2) for the year. Such
				coinsurance shall apply after the application of any cost-sharing (including
				deductibles and copayments) that are otherwise applicable under this
				title.
							(2)Participation
				percentageThe participation
				percentage for any year shall be determined in accordance with the
				following:
								
									
										
											Participation
											
											 percentage is:Year:
											
										
										
											2.00 percent2034
											
											4.00 percent2035
											
											6.00 percent2036
											
											8.00 percent2037
											
											11.00 percent2038
											
											14.00 percent2039
											
											17.00 percent2040
											
											20.00 percent2041
											
											24.00 percent2042
											
											28.00 percent2043
											
											32.00 percent2044
											
											36.00 percent2045
											
											40.00 percent2046
											
											45.00 percent2047
											
											50.00 percent2048
											
											55.00 percent2049
											
											60.00 percent2050
											
											65.00 percent2051
											
											70.00 percent2052
											
											75.00 percent2053
											
											80.00 percent2054
											
											85.00 percent2055
											
											90.00 percent2056
											
											95.00 percent2057
											
											100.00 percent2058.
											
										
									
								
							(b)Rules relating
				to application of additional coinsurance
							(1)Part
				dIn applying subsection (a)
				under part D (and under part C to MA–PD plans)—
								(A)the standard
				prescription drug coverage under section 1860D–2(b) shall be modified through
				the application of the additional coinsurance under subsection (a); and
								(B)in applying
				section 1860D–14, such coinsurance shall be treated as beneficiary coinsurance
				described in section 1860D–2(b)(2).
								(2)Medicare savings
				programIn applying title XIX, the additional coinsurance under
				subsection (a) shall be treated as coinsurance described in section
				1905(p)(3)(B).
							(3)MedigapThe
				benefits required of medicare supplemental policies under section 1882 shall be
				determined without regard to such additional coinsurance and no payments shall
				be made under such a policy for such additional coinsurance.
							(4)Group health
				plansUnless otherwise specifically provided after the date of
				the enactment of this section, no provision of any group health plan that
				refers to coinsurance or cost-sharing under this title shall be treated as
				including such additional coinsurance.
							(5)CoverageNothing
				in this section shall be construed as preventing the payment of additional
				coinsurance under subsection (a) from being made—
								(A)from proceeds from
				a personal social security account under section 252; or
								(B)from coverage under
				a high deductible health plan (as defined in section 223(c)(2) of the Internal
				Revenue Code of 1986) or under any other health policy or plan, other than a
				medicare supplemental policy.
								(c)Limitation on
				reelection of part B or part D coverageOn or after January 1,
				2034, if an individual is eligible for coverage under part B or part D
				and—
							(1)does not elect
				such coverage, or
							(2)elects such
				coverage and subsequently change the election so as to no longer have such
				coverage,
							such an
				election shall be irrevocable and the individual may not subsequently elect the
				respective
				coverage..
			(b)Requirement for
			 high deductible insurance for medicare retirees
				(1)In
			 generalFor each month
			 (beginning with January following the period of 25 calendar years following the
			 date of the enactment of this Act) in which an individual is 65 years of age or
			 older and is eligible for benefits under part A, or to enroll for benefits
			 under part B, of title XVIII of the Social Security Act, the individual is
			 required to be enrolled under a high deductible health plan (as defined in
			 section 223(c)(2) of the Internal Revenue Code of 1986) or under another health
			 benefits plan that includes benefits at least as comprehensive as those
			 provided in such a high deductible health plan.
				(2)Imposition of
			 tax on failure to obtain coverageSubchapter A of chapter 1 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new part:
					
						VIIITax on failure
				of Medicare retirees to obtain qualified health insurance coverage
							
								Sec. 59B. Failure of Medicare retirees to obtain qualified
				  health insurance coverage.
							
							59B.Failure of
				Medicare retirees to obtain qualified health insurance coverage
								(a)In
				generalIn the case of any
				individual who is eligible for benefits under part A, or to enroll for benefits
				under part B, of title XVIII of the Social Security Act, there is hereby
				imposed a tax with respect to each month beginning in the taxable year with
				respect to which such individual is not covered under qualified health
				insurance at all times during such month.
								(b)Amount of
				taxThe tax imposed under subsection (a) with respect to any
				individual for any month shall be equal to the greater of—
									(1)the amount
				determined by the Secretary of Health and Human Services to be equal to the
				cost of coverage under a high deductible health plan for such month, or
									(2)1/12
				of the increase in such individual’s tax liability which would occur under
				section 1 for the taxable year in which such month begins if section 139B did
				not apply for such taxable year.
									(c)Exception for
				months before individual attains age 65Subsection (a) shall not
				apply with respect to any individual for any month unless such individual has
				attained age 65 as of the first day of such month.
								(d)Qualified health
				insuranceFor purposes of
				this section, the term qualified health insurance means a high
				deductible health plan (as defined in section 223(c)(2) of the Internal Revenue
				Code of 1986) or another health benefits plan that includes benefits at least
				as comprehensive as those provided in such a high deductible health
				plan.
								.
				(3)Notification of
			 Treasury by HHS of failuresIf the Secretary of Health and Human
			 Services determines that an individual has failed to meet the requirement of
			 paragraph (1) for a month, the Secretary shall inform the Secretary of the
			 Treasury of such fact.
				(4)Availability of
			 tax receiptsAmounts collected under section 59B of the Internal
			 Revenue Code of 1986 shall be deposited into an account in the Treasury that
			 shall be available to the Secretary of Health and Human Services to reimburse
			 hospitals and other health care providers for bad debts related to the
			 provision of health care services to individuals with respect to whom a tax is
			 imposed under such section.
				4.Employment taxes, tax
			 on self-employment income
			(a)FICA tax on
			 employersSection 3111 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(d)Reduction in
				rate of tax To reflect funding of social security escrow fund
						(1)In
				generalIf the Secretary
				makes the certification described in paragraph (2) in any calendar year, the
				rate of tax imposed by subsection (a) shall be reduced by the Secretary for the
				next calendar year to a rate such that—
							(A)the Social
				Security Escrow Fund is projected not to have excess funds during such next
				calendar year, and
							(B)the rate of tax imposed by section 1401(a)
				is equal to the sum of the tax imposed by subsection (a) and section
				3101(a).
							(2)CertificationIf
				in any calendar year the Social Security Escrow Fund is projected—
							(A)to have excess
				funds during the next calendar year, and
							(B)to have no need to
				borrow funds for the next 10 calendar years,
							then the
				Secretary shall certify such projection not later than September 30th of
				calendar year in which such projection was made.(3)Excess
				fundsFor purposes of this subsection, the term excess
				funds means that the Social Security Escrow Fund will not have a balance
				below $100 billion at any time during the calendar
				year.
						.
			(b)Tax on
			 self-employment incomeSection 1401 of such Code is amended by
			 adding at the end the following new subsections:
				
					(d)Reduction in rate
				of tax To reflect funding of social security escrow fund
						(1)In
				generalIf the Secretary
				makes the certification described in paragraph (2) in any calendar year, the
				rate of tax imposed by subsection (a) shall be reduced by the Secretary for
				taxable years beginning in the next calendar year to a rate such that—
							(A)the Social
				Security Escrow Fund is projected not to have excess funds during such next
				calendar year, and
							(B)the rate of tax imposed by subsection (a)
				is equal to the sum of the tax imposed by section 3111(a) and section
				3101(a).
							(2)CertificationIf
				in any calendar year the Social Security Escrow Fund is projected by the Social
				Security Administration—
							(A)to have excess
				funds during the next calendar year, and
							(B)to have no need to
				borrow funds for the next 10 calendar years,
							then the
				Secretary shall certify such projection not later than September 30th of
				calendar year in which such projection was made.(3)Excess
				fundsFor purposes of the preceding paragraph, excess funds means
				that the Social Security Escrow Fund will not have a balance below $100 billion
				at any time during the calendar year.
						(e)Reduction in
				rate of tax To reflect funding of personal social security
				accountThe amount of the tax which would (but for this
				subsection) be imposed by subsection (a) on the self-employment income of an
				individual for a taxable year shall be reduced (but not below zero) by any
				amount the self-employed individual deposits in the personal social security
				account of the individual under section 251(b)(1) of the Social Security Act
				for the taxable
				year.
					.
			(c)FICA tax on
			 employeesSection 3101 of such Code is amended by adding at the
			 end the following new subsection:
				
					(d)Reduction in
				rate of tax To reflect funding of personal social security
				accountThe amount of the tax which would (but for this
				subsection) be imposed by subsection (a) on the income of any individual for
				any calendar year shall be reduced (but not below zero) by any amount the
				employer of such individual pays to the individual’s personal social security
				account under section 251(a)(2)(B) of the Social Security Act for the calendar
				year.
					.
			(d)Social Security
			 and Medicare Contributions Not Required with Respect to Retirees
				(1)Section 3101 of
			 such Code is amended by adding at the end the following new subsection:
					
						(e)No FICA tax with
				respect to individual who has attained retirement ageThe tax
				imposed by this section shall not be imposed on the income of any individual
				who has attained retirement age (as defined in section 216(l) of the Social
				Security
				Act).
						.
				(2)Section 3111 of
			 such Code, as amended by this section, is amended by adding at the end the
			 following new subsection:
					
						(e)No FICA tax with
				respect to individual who has attained retirement ageThe tax
				imposed by this section shall not be imposed with respect to the wages of any
				individual who has attained retirement age (as defined in section 216(l) of the
				Social Security
				Act).
						.
				(3)Section 1401 of
			 such Code, as amended by this section, is amended by adding at the end the
			 following new subsection:
					
						(f)No SECA tax with
				respect to individual who has attained retirement ageThe tax
				imposed by this section shall not be imposed on the self-employment income of
				any individual who has attained retirement age (as defined in section 216(l) of
				the Social Security
				Act).
						.
				5.Tax treatment of
			 distributions
			(a)In
			 general
				(1)Paragraph (1) of
			 Section 86(d) of the Internal Revenue Code of 1986 (relating to social security
			 benefit) is amended by adding at the end the following new flush
			 sentence:
					
						Such term does not include any
				distribution from a personal social security account or any amount received as
				an annuity under a qualified social security
				annuity..
				(2)Part III of
			 subchapter B of chapter 1 of such Code (relating to items specifically excluded
			 from gross income) is amended by inserting after section 139A the following new
			 section:
					
						139B.Distributions
				from personal social security accounts and qualified social security
				annuitiesGross income shall
				not include any distribution from a personal social security account or any
				amount received as an annuity under a qualified social security annuity,
				including any disinvestment and transfer pursuant to section 252(f) of the
				Social Security
				Act.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 distributions and amounts received as an annuity after the date of the
			 enactment of this Act.
			6.Federal budget
			 reforms
			(a)Annual transfer
			 of budget reform amountNot
			 later than November 30 of each calendar year commencing with or after the
			 effective date referred to in section 2(g)(1) of this Act, the Secretary of
			 Treasury shall transfer, from funds available in the general fund of the
			 Treasury to the Social Security Escrow Fund, the budget reform amount (if any)
			 for the fiscal year ending on September 30 of such year. Such budget reform
			 amount for each such fiscal year is hereby appropriated, and shall remain
			 available without fiscal year limitation, for the purposes set forth in section
			 252(b)(1)(D) of the Social Security Act (as amended by this Act).
			(b)Budget reform
			 amount definedFor purposes of this section, the term
			 budget reform amount means, for any fiscal year, any tax revenues
			 received by the Government of the United States during the previous fiscal year
			 in excess of the target revenue amount for such previous fiscal year.
			(c)Target revenue
			 amountFor purposes of this
			 section, the target revenue amount for a fiscal year is the amount set forth in
			 connection with such fiscal year in the following table:
				
					
						
							
							
							For the followingThe target
							
							 fiscal year:revenue amount is:
							
						
						
							2010$2,226,583,000
							
							2011$2,289,781,000
							
							2012$2,351,340,000
							
							2013$2,414,388,000
							
							2014$2,476,624,000 
							
							2015$2,539,686,000
							
							2016$2,602,374,000
							
							2017$2,661,620,000
							
							2018$2,713,839,000
							
							2019$2,759,941,000
							
							2020$2,801,574,000
							
							2021$2,844,392,000
							
							2022$2,883,904,000
							
							2023$2,930,783,000
							
							2024$2,979,408,000
							
							2025$3,025,851,000
							
							2026$3,076,055,000
							
							2027$3,125,712,000
							
							2028$3,176,333,000
							
							2029$3,223,483,000
							
							2030$3,274,179,000
							
							2031$3,323,715,000
							
							2032$3,372,756,000
							
							2033$3,426,555,000
							
							2034$3,485,485,000
							
							2035$3,541,705,000
							
							2036$3,599,813,000
							
							2037$3,666,494,000
							
							2038$3,735,584,000
							
							2039$3,809,846,000
							
							2040$3,883,455,000
							
							2041$3,955,701,000
							
							2042$4,033,543,000
							
							2043$4,113,343,000
							
							2044$4,188,523,000
							
							2045$4,270,982,000
							
							2046$4,351,604,000
							
							2047$4,434,549,000
							
							2048$4,517,034,000
							
							2049$4,600,903,000
							
							2050$4,689,922,000
							
							2051$4,783,922,000
							
							2052$4,873,926,000
							
							2053$4,969,960,000
							
							2054$5,062,068,000
							
							2055$5,159,031,000
							
							2056$5,256,136,000 
							
							2057$5,354,613,000
							
							2058$5,447,721,000
							
							2059$5,549,438,000
							
							2060$5,651,129,000
							
							2061$5,752,442,000
							
							2062$5,864,053,000
							
							2063$5,978,264,000
							
							2064$6,091,036,000
							
							2065$6,217,270,000
							
							2066$6,338,021,000
							
							2067$6,454,702,000
							
							2068$6,577,762,000
							
							2069$6,698,285,000
							
							2070$6,819,665,000. 
							
						
					
				
			(d)Dedication of
			 social security surpluses to reduction in the public debt
				(1)In
			 generalTitle III of the Congressional Budget Act of 1974 is
			 amended by adding at the end the following new section:
					
						316.Dedication of social security surpluses to reduction in the
		  public debt(a)In general
								(1)Concurrent
				resolutions on the budgetIt shall not be in order in the House
				of Representatives or the Senate to consider any concurrent resolution on the
				budget, or an amendment thereto or conference report thereon, that would set
				forth a deficit for any fiscal year for which there are projected excess assets
				in the Social Security Escrow Fund.
								(2)Spending and tax
				legislationIt shall not be in order in the House of
				Representatives or the Senate to consider any bill, joint resolution,
				amendment, motion, or conference report if—
									(A)the enactment of
				that bill or resolution, as reported;
									(B)the adoption and
				enactment of that amendment; or
									(C)the enactment of
				that bill or resolution in the form recommended in that conference
				report,
									would cause a deficit for any fiscal
				year for which there are projected excess assets in the Social Security Escrow
				Fund.(b)Enforcement
								(1)Budgetary levels
				with respect to concurrent resolutions on the budgetFor purposes
				of enforcing any point of order under subsection (a)(1), the extent to which
				there is a deficit for any fiscal year shall be determined on the basis of
				budgetary aggregates set forth in the later of the concurrent resolution on the
				budget, as reported, or in the conference report on the concurrent resolution
				on the budget, adjusted to the maximum extent allowable under all procedures
				that allow budgetary aggregates to be adjusted for legislation that would cause
				a decrease in any surplus or an increase in any deficit for any fiscal year
				covered by the concurrent resolution on the budget (other than procedures
				described in paragraph (2)(A)(ii)).
								(2)Current levels
				with respect to spending and tax legislation
									(A)In
				generalFor purposes of enforcing subsection (a)(2), the extent
				to which there is a deficit for any fiscal year shall be—
										(i)calculated using
				the following assumptions—
											(I)direct spending
				and revenue levels at the baseline levels underlying the most recently agreed
				to concurrent resolution on the budget; and
											(II)for the budget
				year, discretionary spending levels at current law levels and, for outyears,
				discretionary spending levels at the baseline levels underlying the most
				recently agreed to concurrent resolution on the budget; and
											(ii)adjusted for
				changes in the surplus or deficit levels set forth in the most recently agreed
				to concurrent resolution on the budget pursuant to procedures in such
				resolution that authorize adjustments in budgetary aggregates for updated
				economic and technical assumptions in the mid-session report of the Director of
				the Congressional Budget Office.
										Such revisions shall be included
				in the first current level report on the congressional budget submitted for
				publication in the Congressional Record after the release of such mid-session
				report.(B)Adjustment in
				assumed revenue levels to reflect projected excess assets in Social Security
				Escrow FundFor any fiscal year for which there are projected
				excess assets in the Social Security Escrow Fund, the amount of revenue levels
				assumed under subparagraph (A) shall be reduced, below the amount which would
				otherwise be assumed but for this subparagraph, by the amount of such projected
				excess assets.
									(C)Excess
				assetsFor purposes of this paragraph, the term excess
				assets shall, in connection with any fiscal year, have the meaning
				provided in 201(d)(3) of the Social Security Act in connection with such fiscal
				year.
									(c)Waiver and
				appealSubsection (a) may be waived or suspended in the Senate
				only by an affirmative vote of three-fifths of the Members, duly chosen and
				sworn. An affirmative vote of three-fifths of the Members of the Senate, duly
				chosen and sworn, shall be required in the Senate to sustain an appeal of the
				ruling of the Chair on a point of order raised under this
				section.
							.
				(2)Conforming
			 amendmentThe item relating to section 316 in the table of
			 contents set forth in section 1(b) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended to read as follows:
					
						
							Sec. 316. Dedication of social security surpluses to reduction
				in the public
				debt.
						
						.
				7.Change in
			 Consumer Price Index used for cost-of-living increases
			(a)In
			 generalSection 215(i)(1)(D)
			 of the Social Security Act (42 U.S.C. 415(i)(1)(D)) is amended by striking
			 Consumer Price Index and inserting Chained Consumer Price
			 Index for all Urban Consumers.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to increases under section 215(i)(2)(A)(ii) of the Social Security Act
			 effective with the month of December of each calendar year beginning after the
			 date of the enactment of this Act.
			
